ORDER
MOORE, Circuit Judge.
The parties inform the court in their status reports that the Merit Systems Protection Board has issued a final decision.
In this petition, Algrie Martino Johnson, Jr. seeks review of an initial decision that had dismissed his appeal at the Board as untimely. At the same time, Johnson also sought the full Board’s review of that initial decision. The Board vacated that initial decision and rejected the appeal on another ground, i.e., that Johnson had not shown the appeal should be reopened after having been previously withdrawn. We directed the parties to file status reports. Because the initial decision was vacated, this petition for review of that initial decision must be dismissed.
Accordingly,
It Is Ordered That:
This petition for review is dismissed.